UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued December 12, 2006
                             Decided December 18, 2006

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-2618

UNITED STATES OF AMERICA,                       Appeal from the United States District
          Plaintiff-Appellee,                   Court for the Southern District of Illinois.

      v.                                        No. 05 CR 30164

DONALD B. STOVER,                               David R. Herndon,
          Defendant-Appellant.                    Judge.


                                     ORDER

       Donald Stover pleaded guilty to possessing a firearm following a felony
conviction, see 18 U.S.C. § 922(g)(1), and the district court sentenced him to 115
months’ imprisonment—the top of the guidelines imprisonment range. On appeal,
Stover challenges the reasonableness of his sentence. Because the district court
considered the factors set forth in 18 U.S.C. § 3553(a), and imposed a sentence that
is reasonable in light of those factors, we affirm Stover’s sentence.

      In March 2005 a police officer in Fayetteville, Illinois, stopped the car Stover
was driving because he was speeding; it turned out he was also drunk. After
running Stover’s name through a computer, the officer learned that a warrant had
issued for his arrest on felony theft charges. Another officer arrived to provide
backup, and together the officers took Stover into custody. Police searched Stover’s
car and found a sawed-off shotgun and two rounds of ammunition in the back of the
No. 06-2618                                                                      Page 2


car. Stover later admitted to his parole officer that he possessed the gun and said
that it was a “good thing” the police stopped him when they did because he was on
his way to shoot the person who stole his pit bull.

       Stover—who had amassed numerous convictions for crimes including
burglary, attempted armed robbery, and aggravated battery—pleaded guilty to
possession of a firearm by a felon. At sentencing the district court started with a
base offense level of 26, see U.S.S.G. § 2K2.1(a)(1), subtracted two levels for
acceptance of responsibility, see id. § 3E1.1(a), and granted the government’s motion
for a third acceptance point to acknowledge Stover’s timely notification of his intent
to enter a guilty plea, see id. § 3E1.1(b). Stover’s 22 criminal history points put him
in Criminal History Category VI, which, when combined with the total offense level
of 23, yielded an imprisonment range of 92 to 115 months. After examining the
factors set forth in 18 U.S.C. § 3553(a), the court imposed a sentence of 115 months’
imprisonment.

      On appeal, Stover first argues that presuming a sentence within the
guidelines range to be reasonable is inconsistent with United States v. Booker, 543
U.S. 220 (2005). He acknowledges that we have held the contrary, see United States
v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005), and states that he makes the
argument simply to preserve it for possible Supreme Court review. The Supreme
Court has recently granted certiorari on this question, see United States v. Rita, 177
F. App’x 357 (4th Cir. 2006), cert. granted, 2006 WL 2307774 (U.S. Nov. 3, 2006)
(No. 06-5754), but we need not rely on a presumption to conclude that Stover’s
sentence is reasonable.

       Stover argues that his sentence is unreasonable in light of his difficult
childhood (he was raised in a series of foster homes after his mother abandoned him
and his father was imprisoned for murder), his motivation to change his life to
maintain his relationships with his fiancee and their infant daughter, and the fact
that he was only 17 when he amassed many of his criminal history points. In other
words, Stover asks this court to reweigh the § 3553(a) factors, even though we have
repeatedly stated that we will not do so. See United States v. Baker, 445 F.3d 987,
991 (7th Cir. 2006); United States v. Newsom, 428 F.3d 685, 686-87 (7th Cir. 2005).
The question is not how this court “would have resolved the relevant factors, but
‘whether the district judge imposed the sentence he or she did for reasons that are
logical and consistent with the factors set forth in section 3553(a).’” United States v.
Williams, 436 F.3d 767, 768-69 (7th Cir. 2006) (quoting United States v. (Amin)
Williams, 425 F.3d 478, 481 (7th Cir. 2005)).

       Here, the district court expressly considered the factors Stover cites in his
brief but concluded in light of the other § 3553(a) factors that a sentence at the high
No. 06-2618                                                                     Page 3


end of the imprisonment range was appropriate. The court determined that
Stover’s offense was especially egregious given his admission that he possessed the
shotgun for the purpose of shooting someone. The court also noted Stover’s
“absolutely horrible” criminal history and the need to deter him from further
criminal conduct and protect the public from his violent behavior. Thus, the court
gave ample support for its conclusion that a sentence at the high end of the
guidelines range was appropriate in light of the § 3553(a) factors.

       Stover also argues that he is unlikely to recidivate after serving a sentence he
considers reasonable—60 months—because he would be 36 years old upon release
and recidivism statistics indicate that a person is less likely to recidivate as they
age. This argument is frivolous. While age makes a substantial difference in
recidivism rates for people in the lower criminal history categories, a person with
Stover’s criminal history has a 51.3% chance of committing further crimes at age
36. See U.S. Sentencing Comm’n, “Measuring Recidivism: The Criminal History
Computation of the Federal Sentencing Guidelines” 12, 28 (May 2004). Statistics
suggest that even after serving the 115-month sentence there would be a better
than 40% chance that Stover would commit further crimes. Id. And statistics
aside, given Stover’s unusually active criminal history there is every reason for a
judge to conclude that he is likely to continue his pattern of criminal activity well
into his thirties and beyond. See United States v. Bullion, 466 F.3d 574, 577 (7th
Cir. 2006).

                                                                         AFFIRMED.